Citation Nr: 0800476	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  02-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for diabetes mellitus prior to January 30, 2002, and 
in excess of 20 percent since January 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Nashville, Tennessee 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In a September 2001 rating decision, 
the RO granted service connection for diabetes mellitus, and 
assigned a 10 percent disability rating.  In a November 2001 
rating decision, the RO changed the effective date for 
service connection for diabetes from July 9, 2001, to August 
30, 2000.  In an August 2002 rating decision, the RO 
increased the rating for diabetes to 20 percent, effective 
January 30, 2002.  The RO has also established service 
connection, as separate disabilities, for diabetic peripheral 
neuropathy in the left and right lower extremities, with 
disability ratings of 10 percent for each lower extremity.

The veteran previously had on appeal before the Board a claim 
for service connection for erectile dysfunction (ED).  In a 
September 2007 rating decision, the RO granted service 
connection for ED.  Therefore, that issue is no longer before 
the Board on appeal.

Evidence received during the course of the veteran's appeal 
appears to raise significant issues that have not yet been 
addressed by the RO.  First, in an August 2007 VA medical 
examination regarding the manifestations of the veteran's 
diabetes, the examiner indicated that the veteran had a 
progressive loss of vision related to diabetes.  The Board 
refers to the RO, for appropriate action, the question of 
service connection for diabetes-related vision impairment.

Second, the veteran has reported worsening disability in his 
feet due to diabetic peripheral neuropathy.  In the August 
2007 VA examination, the examiner noted that the veteran was 
using forearm crutches to aid in ambulation and prevent falls 
secondary to diabetic neuropathy.  The Board refers to the 
RO, for appropriate action, the question of entitlement to 
higher ratings for peripheral neuropathy in each lower 
extremity.

Third, the veteran has asserted that diminished sensation and 
function in his hands and fingers is related to his service-
connected diabetes.  Some medical records report such 
symptoms and appear to endorse a connection between the 
symptoms and diabetes.  The Board refers to the RO, for 
appropriate action, the question of entitlement to service 
connection, including as secondary to diabetes, for 
peripheral neuropathy of the upper extremities.

The Board herein grants an increase to a 20 percent rating 
effective from a date earlier than the date assigned by the 
RO, but denies an initial rating in excess of 10 percent.  
With respect to the claim for a rating higher than 20 
percent, the Board addresses that issue in the REMAND portion 
of the decision below, and REMANDS that issue to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  From August 30, 2000, to November 27, 2001, the veteran's 
diabetes mellitus was managed with a restricted diet, and did 
not require treatment with insulin or an oral hypoglycemic 
agent.

2.  From November 28, 2001, forward, management of the 
veteran's diabetes has required a restricted diet and an oral 
hypoglycemic agent.


CONCLUSIONS OF LAW

1.  From August 30, 2000, to November 27, 2001, the veteran's 
diabetes did not meet the criteria for a disability rating 
higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.10, and 4.119, 
Diagnostic Code 7913 (2007).

2.  From November 28, 2001, forward, the veteran's diabetes 
has met the criteria for a 20 percent rating.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.7, 4.10, and 
4.119, Diagnostic Code 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for Diabetes

The veteran is seeking higher initial and subsequent ratings 
for his service-connected diabetes mellitus.  Disability 
ratings are based upon the average impairment of earning 
capacity as determined by a schedule for rating disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In this case, the 
veteran has appealed the initial 10 percent disability rating 
that the RO assigned, and the 20 percent rating that the RO 
later granted effective from January 30, 2002.  The Board 
will consider the evidence for the entire period since the 
effective date of the grant of service connection, and will 
consider whether ratings higher than the ratings currently 
assigned are warranted.

The rating schedule provides the following criteria for 
evaluating diabetes mellitus:

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous 
occupational and recreational activities) 
with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly 
visits to a diabetic care provider, plus 
either progressive loss of weight and 
strength or complications that would be 
compensable if separately evaluated  
........................................... 
100 percent

Requiring insulin, restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a diabetic 
care provider, plus complications that would 
not be compensable if separately evaluated
   
..............................................................
..... 60 percent

Requiring insulin, restricted diet, and 
regulation of activities
   
......................................................
................. 40 percent

Requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet  
................................ 20 percent

Manageable by restricted diet only  
...................... 10 percent

Note (1): Evaluate compensable complications 
of diabetes separately unless they are part 
of the criteria used to support a 100 
percent evaluation.  Noncompensable 
complications are considered part of the 
diabetic process under Diagnostic Code 7913.

38 C.F.R. § 4.119, Diagnostic Code 7913.

The RO established service connection for the veteran's 
diabetes effective August 30, 2000.  As noted above, the RO 
also established service connection for diabetic peripheral 
neuropathy in the left and right lower extremities, with 
disability ratings of 10 percent for the peripheral 
neuropathy in each lower extremity.

The veteran has reported that he was diagnosed with diabetes 
mellitus in 1999.  Private and VA medical records from 1999, 
2000, and January through October 2001, all indicate that the 
veteran's diabetes was controlled by diet modifications and 
restrictions.  In a VA outpatient treatment note dated 
November 28, 2001, the treating practitioner indicated that 
the veteran was to start on glyburide, an oral hypoglycemic 
agent.  VA and private treatment records from after that date 
consistently indicate that the veteran is on oral medication 
for diabetes.

The medical evidence shows that the veteran was not 
prescribed medication for diabetes prior to November 2001.  
Therefore, the veteran's diabetes did not warrant a rating 
higher than 10 percent from the initial August 2000 effective 
date for service connection, until medication was prescribed.

The RO assigned an effective date of January 30, 2002, for 
the increase to a 20 percent rating for diabetes.  A close 
examination of treatment records, however, reveals that a VA 
practitioner prescribed oral medication for diabetes on 
November 28, 2001.  The Board therefore grants the increase 
to a 20 percent rating from that earlier date, November 28, 
2001.

The Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).  When an extraschedular rating may be 
warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996).  During 
the 2000 and 2001 period that the Board is addressing in this 
decision, the manifestations and effects of the veteran's 
diabetes do not necessitate referral of the rating of that 
disability to designated VA officials for consideration of an 
extraschedular rating.  Extraschedular ratings under 38 
C.F.R. § 3.321(b)(1) are limited to cases in which there is 
an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that makes it 
impractical to apply the regular standards of the rating 
schedule.  The veteran has not had frequent hospitalizations 
for his diabetes.  The evidence does not indicate that, in 
2000 and 2001, his diabetes markedly interfered with 
employment.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The notice must be provided to a claimant before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App.112 (2004).  The notice requirements 
may be satisfied if any errors in the timing or content of 
such notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in letters dated in 
April 2002, December 2004, and June 2006, subsequent to the 
initial adjudication of his claim for service connection for 
diabetes.  While the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  Moreover, the claim 
was readjudicated in a September 2007 supplemental statement 
of the case. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to his claims.

With respect to the issues that the Board is presently 
deciding, the manifestations and appropriate ratings of the 
veteran's diabetes in 2000 and 2001, VA has obtained service 
medical records, assisted the veteran in obtaining evidence, 
afforded the veteran physical examinations, obtained medical 
opinions as to the severity of the disability, and afforded 
the veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to those 
issues have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements, and the veteran is not prejudiced by a decision 
on those issues at this time.


ORDER

From August 30, 2000, to November 27, 2001, a disability 
rating higher than 10 percent for diabetes mellitus is 
denied.

From November 28, 2001, forward, a 20 percent disability 
rating for diabetes mellitus is granted, subject to the laws 
and regulations controlling the disbursement of monetary 
benefits.


REMAND

The veteran continues to have an appeal before the Board for 
a rating for diabetes higher than 20 percent for any period 
from November 28, 2001, forward.  The difference between the 
criteria for a 20 percent rating and the next higher rating, 
40 percent, is that, for a 40 percent rating, the diabetes 
must require regulation of activities.  There is evidence 
that the effects of the veteran's diabetes on activity have 
increased over time.  The assembled evidence leaves some 
question as to whether the veteran's diabetes requires 
regulation of activities.  In a July 2006 travel board 
hearing before the undersigned Veterans Law Judge, the 
veteran indicated that his diabetes did require regulation of 
activities.  In the report of an August 2007 VA examination 
of the veteran, the examiner answered no as to whether the 
veteran is restricted in ability to perform strenuous 
activities.  Later in the examination report, the examiner 
answered yes as to whether the veteran's diabetes had effects 
on usual daily activities.  The examiner indicated that the 
effects of the diabetes prevented participation in sports, 
and severely affected activities including chores, shopping, 
exercise, recreation, and toileting.

The statements in the August 2007 VA examination appear 
contradictory as to whether the veteran's diabetes requires 
regulation of activities.  To clarify this matter, the Board 
will remand the remaining issue, entitlement to a rating for 
diabetes higher than 20 percent, for another VA examination, 
with review of the claims file, and an opinion as to whether 
the veteran's diabetes requires regulation of activities.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran for a 
VA medical examination to determine and 
clarify the current manifestations and 
effects of the veteran's diabetes mellitus.   
The examiner must be provided with the 
veteran's claims file for review.  The 
examiner should report all of the current 
manifestations of the veteran's diabetes.  
The examiner must provide an opinion as to 
whether management of the veteran's diabetes 
requires regulation of his activities.  The 
examiner should explain the conclusion 
reached on that question.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains less than 
fully granted, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


